November 3, 2009 Securities and Exchange Commission Attention: Pamela A. Long, Assistant Director Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-4631 CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 83 BY TENNANT COMPANY VIA EDGAR AND OVERNIGHT DELIVERY Re: Tennant Company Registration Statement on Form S-3 Filed July 30, 2009 File No. 333-160887 Form 10-K for Fiscal Year Ended December 31, 2008 Form 10-Q for the Fiscal Quarter Ended March 31, 2009 File No. 1-16191 Dear Ms.
